Case: 20-11159        Document: 00516045133             Page: 1      Date Filed: 10/06/2021




               United States Court of Appeals
                    for the Fifth Circuit                                      United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                October 6, 2021
                                        No. 20-11159                             Lyle W. Cayce
                                                                                      Clerk

   David Anton,

                                                                    Plaintiff—Appellant,

                                            versus

   US Bank Trust National Association, as Trustee,

                                                                   Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:19-CV-862


   Before Owen, Chief Judge, and Clement and Duncan, Circuit Judges.
   Per Curiam:*
           David Anton sued U.S. Bank National Association (“U.S. Bank”) 1
   claiming, inter alia, that U.S. Bank breached an adjustable-rate note and deed


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            In the district court, the named defendant was U.S. Bank National Association,
   as Trustee for the RMAC Trust, Series 2016-CTT. As discussed herein, Rushmore Loan
   Management Services was the entity that serviced the loan, but the legal party in interest
   was U.S. Bank. The parties did not dispute this point.
Case: 20-11159       Document: 00516045133          Page: 2   Date Filed: 10/06/2021




                                     No. 20-11159


   of trust, as well as various alleged modifications thereto. Anton also sought
   to enjoin U.S. Bank from selling the real property securing the note. The
   district court granted U.S. Bank’s motion for summary judgment and
   dismissed Anton’s complaint with prejudice. Anton timely appealed. We
   affirm.
                        I.     Facts and Proceedings
             In 2005, Anton executed an adjustable-rate note in favor of Chevy
   Chase Bank, FSB. The note was secured by a deed of trust first lien on certain
   real property. Chevy Chase Bank, FSB later indorsed the note and deed of
   trust to U.S. Bank.         Rushmore Loan Management Services LLC
   (“Rushmore”) serviced the loan on behalf of U.S. Bank, though U.S. Bank
   maintained physical possession of the note.
             Anton defaulted on the loan in May 2018. At that time, Anton and
   Rushmore allegedly communicated via email to discuss a repayment plan to
   cure the default, which specified that Anton would make certain payments in
   May, June, and July of 2018 to bring the loan current (“July Repayment
   Plan”). Anton made the first payment, but he failed to make the next two.
   Rushmore referred the loan for foreclosure on July 20, 2018.
             In the Fall of 2018, Anton made various payments to Rushmore that
   it applied to his escrow obligations, as well as his principal and interest
   obligations for March 2018 through September 2018. Then, in December
   2018, Rushmore and Anton agreed, in writing, to a repayment plan
   (“December Repayment Plan”) pursuant to which Anton would make
   payments to Rushmore for November and December on December 18 and
   December 31, respectively. Anton attempted to make those payments, but
   his bank reversed the payments for insufficient funds. Accordingly, on
   January 3, 2019, Rushmore mailed Anton a notice of default and intent to
   accelerate the loan. Anton made a payment to Rushmore on January 31, 2019,




                                          2
Case: 20-11159      Document: 00516045133           Page: 3   Date Filed: 10/06/2021




                                     No. 20-11159


   to cover the November and December payment obligations still owed, but it
   was insufficient to cure his outstanding balance.
          On May 23, 2019, counsel for Rushmore mailed Anton and his wife a
   notice of acceleration. On August 20, 2019, counsel for Rushmore mailed a
   notice of foreclosure sale to Anton and his wife, which specified that the
   foreclosure sale for the real property located at 2208 Indian Creek Drive, Fort
   Worth, Texas 76107 was scheduled for October 1, 2019. Counsel for
   Rushmore also filed a notice of foreclosure sale with the office of the Clerk
   for Tarrant County and posted a notice of the foreclosure at the Tarrant
   County Courthouse.
          On September 27, 2019, Anton sued U.S. Bank in the District Court
   of Tarrant County, Texas and alleged the following causes of action: (1)
   breach of contract; (2) common law fraud; (3) promissory estoppel; (4)
   violations of the Texas Debt Collection Act (“TDCA”); (5) breach of the
   duty of cooperation; and (6) negligent misrepresentation. Anton also sought
   to enjoin the foreclosure sale. On October 10, 2019, U.S. Bank removed the
   action to the United States District Court for the Northern District of Texas.
   U.S. Bank filed a motion for summary judgment as to all counts in Anton’s
   complaint, which the district court granted, dismissing Anton’s complaint
   with prejudice. Anton timely appealed.
                         II.    Standard of Review
          We review a district court’s order granting a motion for summary
   judgment de novo, applying the same standard as the district court. Hyatt v.
   Thomas, 843 F.3d 172, 176 (5th Cir. 2016). Summary judgment is appropriate
   when “there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A disputed
   fact is material if it “might affect the outcome of the suit under the governing
   law[.]” Hyatt, 843 F.3d at 177 (quoting Anderson v. Liberty Lobby, Inc., 477




                                          3
Case: 20-11159     Document: 00516045133            Page: 4   Date Filed: 10/06/2021




                                     No. 20-11159


   U.S. 242, 248 (1986)). “We construe all facts and inferences in the light most
   favorable to the nonmoving party[.]” Dillon v. Rogers, 596 F.3d 260, 266 (5th
   Cir. 2010) (quoting Murray v. Earle, 405 F.3d 278, 284 (5th Cir. 2005)).
                              III.    Discussion
          Anton appeals only the district court’s grant of summary judgment in
   favor of U.S. Bank as it pertains to his breach of contract claims and his
   TDCA claims. We will address each claim in turn.
                                         A.
          Anton’s breach of contract claims ultimately depend on the
   enforceability of the alleged July Repayment Plan and “escrow repayment
   plan.” He alleges that U.S. Bank breached the July Repayment Plan in July
   2018 when Rushmore referred the loan for foreclosure prior to the end of the
   month. He further alleges that, despite an agreement to spread his escrow
   payment obligations over a 60-month period, Rushmore instead spread them
   over a 24-month period.
          To succeed on a breach of contract claim in Texas, a plaintiff must
   show: “(1) the existence of a valid contract; (2) performance or tendered
   performance by the plaintiff; (3) breach of the contract by the defendant; and
   (4) damages to the plaintiff as a result of the defendant’s breach.” Williams
   v. Wells Fargo Bank, N.A., 884 F.3d 239, 244 (5th Cir. 2018) (per curiam)
   (quoting Caprock Inv. Corp. v. Montgomery, 321 S.W.3d 91, 99 (Tex. App.—
   Eastland 2010, pet. denied)).
          The district court correctly concluded that the alleged July
   Repayment Plan was not an enforceable contract. In Texas, “[a] loan
   agreement in which the amount involved in the loan agreement exceeds
   $50,000 in value is not enforceable unless the agreement is in writing and
   signed by the party to be bound or by that party’s authorized representative.”




                                          4
Case: 20-11159      Document: 00516045133           Page: 5   Date Filed: 10/06/2021




                                     No. 20-11159


   Tex. Bus. & Com. Code § 26.02(b). And “[a]n agreement to modify
   such a loan must also be in writing to be valid.” Bynane v. Bank of New York
   Mellon for CWMBS, Inc. Asset-Backed Certificates Series 2006-24, 866 F.3d
   351, 361 (5th Cir. 2017) (citing Martins v. BAC Home Loans Servicing, L.P.,
   722 F.3d 249, 256 (5th Cir. 2013)).
          It is undisputed that, following his default in May 2018, Anton and
   Rushmore had various discussions via email and telephone regarding a
   repayment plan to bring the loan current. However, those emails are
   nowhere to be found in the record. Anton produced a number of emails that
   refer to a repayment plan, but they do not evidence an offer and acceptance
   of that plan, nor do they contain any other material terms relating to the plan.
   For example, on July 3, 2018, Rushmore’s representative, David Viggiano,
   emailed Anton the following: “From what I am seeing, you still owe the June
   and the July repayment plan amounts to complete – correct?” Then on July
   30, Mr. Viggiano emailed Anton asking: “How much were you planning to
   pay today? The full amount to reinstate since the plan was originally set to
   complete end of July?” Anton responded: “13k. I was told I had to get this
   in prior to end of July. That is why I’m calling today.” And Mr. Viggiano
   replied: “The last payment made was on 6/5/18 that was for the May
   repayment plan payment. There was no payment rest of June and nothing in
   July so on 7/20/18, your file was referred to FC. The plan that we set up was
   to complete the reinstatement by end of July.”
          Thus, it is apparent that there was some sort of understanding
   between Anton and Rushmore pursuant to which Anton could cure his
   default. But the terms of that “agreement”—including without limitation
   the precise amounts owed, payment deadlines, and consequences for
   incomplete and/or untimely payments—are wholly absent from the record.
   To satisfy the statute of frauds in Texas, a writing “must be complete within
   itself in every material detail and contain all of the essential elements of the



                                          5
Case: 20-11159     Document: 00516045133           Page: 6   Date Filed: 10/06/2021




                                    No. 20-11159


   agreement.” Sterrett v. Jacobs, 118 S.W.3d 877, 879–80 (Tex. App.—
   Texarkana 2003); see also Bynane, 866 F.3d at 361–62. The emails Anton
   produced were not complete in themselves in every material detail.
          Without an adequate written record of the agreement reflecting all the
   material terms and details describing the parties’ respective rights and
   obligations, the alleged July Repayment Plan is an unenforceable contract
   under the statute of frauds. Absent an enforceable contract modifying the
   terms of the original loan, Anton cannot maintain a cause of action against
   U.S. Bank for breaching the alleged July Repayment Plan. The district court
   properly dismissed Anton’s breach of contract claim on this ground.
                                        B.
          For the same reasons, the district court correctly concluded that
   Anton cannot maintain a claim against U.S. Bank for breaching the alleged
   “escrow repayment plan.” Anton did not produce any evidence of a written
   agreement by U.S. Bank or Rushmore to apportion his escrow payment
   obligations in any specific way. Instead, he produced a series of emails
   between himself and Mr. Viggiano reflecting only that Rushmore calculated
   certain escrow payments based on a 60-month spread.
          First, Anton produced an email from Mr. Viggiano, dated August 2,
   2018, stating: “Got the investor to approve the paying of the $33,729.05 by
   the 20th and keep with the current escrow analysis that you are currently set
   up on.” Second, he produced an email from Mr. Viggiano, dated October 2,
   2018 reflecting that certain escrow payments, calculated based on a 60-
   month spread, were outstanding. Third, he produced an email that he sent
   to Mr. Viggiano on May 29, 2019, in which he stated: “I desperately want to
   make that happen and hope that the investor will approve the same escrow
   spread that they did last time and allow me to wire funds as soon as Friday
   this week in order to stop the process.”




                                         6
Case: 20-11159      Document: 00516045133           Page: 7   Date Filed: 10/06/2021




                                     No. 20-11159


          At most, these emails indicate that Rushmore—or, as Anton suggests
   in his Declaration, its “predecessor in interest”—calculated certain escrow
   payments based on a 60-month spread. But this is far from evidence of a
   signed, written agreement by U.S. Bank or Rushmore obligating it to
   calculate every escrow payment based on that same spread. The emails that
   Anton claims provide evidence of an “escrow repayment plan” are
   insufficient, taken together, because they are not complete in themselves and
   lack all the material terms required to form an enforceable contract. See
   Sterrett, 118 S.W.3d at 879–80.
          Accordingly, we conclude that, absent evidence in the record of an
   “escrow repayment plan” that satisfies the statute of frauds, the district
   court properly dismissed Anton’s breach of contract claim on this ground.
                                         C.
          To the extent that Anton premises his breach of contract claim on the
   December Repayment Plan, that claim also fails. It is undisputed that he and
   Rushmore entered a written agreement in December 2018, pursuant to which
   Anton would make payments for November and December on December 18
   and December 31, respectively. It is likewise undisputed that Anton failed to
   do so—his bank reversed the two payments he attempted to make due to
   insufficient funds.
          Anton cannot succeed on a claim that U.S. Bank breached the
   December Repayment Plan by mailing him the notice of default and intent to
   accelerate on January 3, 2019. He had once again defaulted, and as the
   district court observed, “[i]t is unreasonable to require Defendant to
   continue to arrange for a repayment of money already owed to it just to have
   Plaintiff not make the agreed-upon repayments.” Because Anton again failed
   to make full and timely payments, the district court properly dismissed
   Anton’s breach of contract claim on this ground.




                                          7
Case: 20-11159      Document: 00516045133           Page: 8   Date Filed: 10/06/2021




                                     No. 20-11159


                                         D.
          Anton also appeals the district court’s grant of summary judgment in
   favor of U.S. Bank as it relates to his TDCA claims. He argues that U.S. Bank
   violated § 392.304(a)(8) of the Texas Finance Code by making false
   statements that his loan was in default and by representing that a payment
   plan was in place when in fact the payment plan had been cancelled and the
   property referred for foreclosure.
          Section 392.304(a)(8) of the Texas Finance Code prohibits debt
   collectors from “misrepresenting the character, extent, or amount of a
   consumer debt, or misrepresenting the consumer debt’s status in a judicial
   or governmental proceeding.” To prevail on his claim for misrepresentation
   about a debt, Anton must show that U.S. Bank made a misrepresentation that
   led him “to be unaware (1) that []he had a mortgage debt, (2) of the specific
   amount []he owed, or (3) that []he had defaulted.” Rucker v. Bank of Am.,
   N.A., 806 F.3d 828, 832 (5th Cir. 2015) (citing Miller v. BAC Home Loans
   Servicing, L.P., 726 F.3d 717, 723 (5th Cir. 2013)).
          Anton does not provide evidence supporting any of these three
   elements. First, there is no dispute as to whether Anton knew he had a
   mortgage debt, and that he knew he was in default. Anton’s own briefing
   reflects this; indeed, his default on the original loan was the very reason he
   and Rushmore discussed repayment options in the first place. Similarly,
   Anton does not provide any evidence that misrepresentations by U.S. Bank
   or Rushmore led him to be unaware of the amount he owed.
          Instead, Anton merely alleges that Rushmore incorrectly stated that
   he was in default, when he was not, and that a repayment plan was in place,
   when in fact the property had been referred for foreclosure. But these
   allegations are unsupported. To be sure, Rushmore referred the loan for
   foreclosure on July 20, 2018. But that was only after Anton had failed to make




                                          8
Case: 20-11159     Document: 00516045133           Page: 9   Date Filed: 10/06/2021




                                    No. 20-11159


   certain payments for June and July that were outstanding. In fact, Anton
   knew on July 3, 2018 that certain payments were missing for June and July.
   There is no evidence in the record that Rushmore somehow gave Anton the
   false impression that he was current on the loan when, in fact, he was not.
   And there is similarly no evidence that it referred the loan for foreclosure
   before Anton had a fair opportunity to cure his default by making timely
   payments for June and July.
          For the foregoing reasons, Anton cannot maintain a TDCA claim
   against U.S. Bank for violations of § 392.304(a)(8). Anton failed to provide
   evidence that U.S. Bank or Rushmore made misrepresentations that caused
   him to be unaware of his debt obligations or that he had defaulted. The
   district court properly dismissed his TDCA claim on this ground.
                                        E.
          Anton further argues that U.S. Bank violated § 392.304(a)(19) by
   failing to properly credit payments to his account. This argument is similarly
   unavailing.
          Section 392.304(a)(19) makes it unlawful for debt collectors to “us[e]
   any other false representation or deceptive means to collect a debt or obtain
   information concerning a consumer.” To support his claim that U.S. Bank
   violated § 392.304(a)(19), Anton points to email discussions with Mr.
   Viggiano from October 2018 in which Mr. Viggiano indicated that Rushmore
   had received payments from Anton, but that they were not yet fully reflected
   in the system. But this is hardly evidence that Rushmore misapplied those
   payments. In fact, those same emails reflect that Mr. Viggiano was diligently
   working to ensure that the payments Anton did make were reflected in the
   system properly—even if they were not reflected properly right away. For
   example, on October 18, 2018, Mr. Viggiano emailed Anton: “Trying to get




                                         9
Case: 20-11159     Document: 00516045133           Page: 10    Date Filed: 10/06/2021




                                    No. 20-11159


   the payments that we took earlier this month to reflect in the system
   correctly. . . . Will get handled. Will keep you posted.”
          And, in any event, by October 26, 2018, Mr. Viggiano represented to
   Anton that the system “finally reflect[ed]” the proper amounts outstanding
   for October.    There is simply no evidence that Rushmore made any
   misrepresentations about how it applied Anton’s payments. If anything, the
   emails between Anton and Mr. Viggiano showed the opposite—that
   Rushmore was communicating truthfully with Anton about the status of his
   payments in the system and directing its efforts to ensure that Anton’s
   payments were reflected in the system properly. The district court correctly
   dismissed Anton’s TDCA claim on this ground.
                              IV.    Conclusion
          Because there is no genuine issue of material fact as to any of the
   counts in Anton’s complaint that he raised on appeal, the district court
   properly granted U.S. Bank’s motion for summary judgment as to those
   counts and dismissed the same with prejudice.
          The judgment is AFFIRMED.




                                         10